Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s RCE and IDS filed on 10/15/2021 have been considered.  Claims 1-5, 10-15, 19-20, 22-27 have been canceled by applicant.  Claims 6-9, 16-18, 21, 28-32 are currently pending.

Response to Arguments
3. 	Applicant's arguments, 6/2/2021, with respect to claims 6-9, 16-18, 21, and 28- 32 have been fully considered and are persuasive. The rejection of claims 6-9, 16-18, 21, and 28-32 has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a virtual eXtensible local area network (VXLAN) implementation method performed by an access device, comprising:
“obtaining a virtual local area network identifier (VLAN ID) allocated by an authentication server to an authenticated supplicant device, wherein the access device serves as an authenticator device; and


The present application also relates to an access device, comprising:
“a processor coupled to the memory and configured to execute the program code, which causes the processor to be configured to obtain a virtual local area network (VLAN) identifier (VLAN ID) allocated by an authentication server to an authenticated supplicant device, wherein the access device serves as an authenticator device; and
a first port coupled to the processor and configured to send a Locator/Identifier Separation Protocol (LISP) packet to a VXLAN tunnel end point (VTEP) device, wherein the LISP packet comprises the VLAN ID” in combination with other recited elements in claim 16.

	The closest prior art, Forssell (US Publication 2015/0373672 A1), teaches a user device is allocated a VLAN ID by an AAA server in an authentication process.  The VLAN ID is then sent in an IP packet to a server in a cloud center.  
	A second prior art, Yoon et al. (US Publication 2015/0188802 A1), teaches an endpoint tunnel router for receiving a LISP packet, decapsulates the IP header of the LISP packet, adds a VLAN ID to the packet prior to transmitting the packet to a server.
	A third prior art, Gu (EP 2 840 743), teaches a tunnel endpoint device is a VTEP device. 



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471